Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Examiner’s Remarks
The updated Interference Search conducted on June 27, 2022 in response to the After Final amendment filed June 24, 2022 revealed prior art that reads on previously indicated allowable subject matter.  Examiner initiated an interview with Richard S. MacMillan with suggestions to distinguish the claimed invention from known prior art.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Richard S. MacMillan on July 8, 2022.
The amended application filed June 24, 2022 has been further amended to clearly distinguish the claimed invention from known prior art  in the following manner:


            1. (Currently Amended) A sealed electrical connector assembly comprising:
            a connector housing including a first end, a second end, and an opening that extends from the first end of the connector housing to the second end of the connector housing, wherein the opening defines an inner surface of the connector housing;
            a wire contact wedge supported within the connector housing and including a base having a wedge arm extending therefrom;
            a seal disposed within the first end of the connector housing and including a body having a first end, a second end, an outer surface, and a slot that extends through the body of the seal from the first end of the body of the seal to the second end of the body of the seal, wherein the outer surface of the body of the seal is in sealing engagement with the inner surface of the connector housing, and wherein the slot defines an inner surface of the body of the seal; and
            a flat flexible conductor having a first portion that is supported on the wedge arm of the wire contact wedge and a second portion that extends through the slot through the body of the seal, the flat flexible conductor including a plurality of electrically conductive traces and an outer surface, wherein the outer surface of the flat flexible conductor is in sealing engagement with the inner surface of the body of the seal.

            6. (Currently Amended) The sealed electrical connector assembly defined in Claim 5 [[1]] wherein the retainer includes two arm portions, wherein each of the arm portions of the retainer engages the connector housing to retain the seal thereon.

            15. (Currently Amended) A sealed electrical connector assembly comprising:
            a connector housing including a first end, a second end, and an opening that extends from the first end of the connector housing to the second end of the connector housing, wherein the opening defines an inner surface of the connector housing;
            a wire contact wedge supported within the connector housing;
            a seal disposed within the first end of the connector housing and including a body having a first end, a second end, an outer surface, and a slot that extends through the body of the seal from the first end of the body of the seal to the second end of the body of the seal, wherein the outer surface of the body of the seal is in sealing engagement with the inner surface of the connector housing, and wherein the slot defines an inner surface of the body of the seal; and
            a flat flexible conductor having a first portion that is supported on the wire contact wedge and a second portion that extends through the slot through the body of the seal, the flat flexible conductor including a plurality of electrically conductive traces and an outer surface, wherein:
the outer surface of the flat flexible conductor is in sealing engagement with the inner surface of the body of the seal, and  
the wire contact wedge includes a base having an opening extending therethrough and first and second wedge arms that extend from the base and engage the flat flexible connector, 

            21. (Currently Amended) A sealed electrical connector assembly comprising:
            a connector housing including a first end, a second end, and an opening that extends from the first end of the connector housing to the second end of the connector housing, wherein the opening defines an inner surface of the connector housing;
            a wire contact wedge supported within the connector housing;
            a seal disposed within the first end of the connector housing and including a body having a first end, a second end, an outer surface, and a slot that extends through the body of the seal from the first end of the body of the seal to the second end of the body of the seal, wherein the outer surface of the body of the seal is in sealing engagement with the inner surface of the connector housing, and wherein the slot defines an inner surface of the body of the seal; and
            a flat flexible conductor having a first portion that is supported on the wire contact wedge and a second portion that extends through the slot through the body of the seal, the flat flexible conductor including a plurality of electrically conductive traces and an outer surface, wherein: 
the outer surface of the flat flexible conductor is in sealing engagement with the inner surface of the body of the seal, 
the wire contact wedge includes a base having an abutment surface and two wedge arms that extend from the base and engage the flat flexible connector, and 
the connector housing includes a body having an abutment surface that engages the abutment surface of the base of the wire contact wedge.

Reasons for Allowance
Claims 1-3, 5, 6, 8-15 and 18-24 are allowed.
Regarding claim 1; allowability resides, at least in part, with the prior art not showing or fairly teaching a wire contact wedge, comprising a base having a wedge arm that extends from the base, supported within a connector housing where a portion of a flat flexible conductor is supported on the wedge arm in conjunction with ALL the remaining limitations within claim 1.

Regarding claim 15 and 21; allowability resides, at least in part, with the prior art not showing or fairly teaching a wire contact wedge, comprising a base having two wedge arms that extends from the base, supported within a connector housing and engage with  a flat flexible conductor in conjunction with ALL the remaining limitations within respective claims 15 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: US 3,038,140 Haberland Fig. 2 discloses a housing (17),         wedge (22) with arms (25), a seal (18), retainer (21) and retainer arms (24).
However the analogous retainer arms do not engage the housing, nor do either set of arms support or engage the flat flexible conductor.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
           
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833